Citation Nr: 1528738	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-16 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for a lumbar muscle strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1990. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran initially requested an opportunity to testify before the Board, via videoconferencing, but subsequently withdrew that request in writing. 

In the July 2009 rating decision from which this appeal arises, the RO also denied a claim for service connection for posttraumatic stress disorder (PTSD). The Veteran appealed that denial to the Board. In a November 2013 rating decision, the RO granted service connection for PTSD. As the November 2013 rating decision fully granted that particular claim, that issue is no longer in appellate status and is not before the Board.


FINDING OF FACT

In May 2015, prior to the promulgation of a decision regarding the issue of an increased rating in excess of 20 percent for a lumbar muscle strain, the Veteran withdrew the issue from appellate consideration.


CONCLUSION OF LAW

The Veteran's appeal for an increased rating in excess of 20 percent for a lumbar muscle strain is withdrawn. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 
38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a written statement submitted in May 2015, the Veteran withdrew the appeal for an increased rating in excess of 20 percent for a lumbar muscle strain. 38 C.F.R. 
§ 20.204. Accordingly, the appeal regarding that issue is dismissed.


ORDER

The issue of an increased rating in excess of 20 percent for a lumbar muscle strain is dismissed.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


